IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NICOLE HAWKINS, )
Plaintiff,

Vv. 1:19CV1253
ANDREW SAUL,
Commissioner of Social Security, )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Nicole Hawkins (“Plaintiff”) brought this action pursuant to Sections 205(g)
and 1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. §§ 405(g) and
1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social Security
denying her claims for Disability Insurance Benefits (“DIB”) and Supplemental Security
Income (“SSI”) undet, respectively, Titles II and XVI of the Act. ‘The parties have filed cross-
motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for DIB and SSI in December 2016, alleging a
disability onset date of December 15, 2015. (T't. at 268, 787, 793-94.)! Her applications were
denied initially ([r. at 584-629, 673-83) and upon reconsideration (T'r. at 630-63, 686-703).
Thereaftet, Plaintiff requested an administrative hearing de novo before an Administrative

Law Judge (“ALJ”). (I't. at 704-05.) On October 15, 2018, Plaintiff, along with her attorney,

 

1 Transcript citations refer to the Sealed Administrative Record [Doc. #10].

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 1 of 10

 
attended the subsequent video hearing, during which both Plaintiff and an impartial vocational
expert testified. (It. at 268.) The ALJ ultimately concluded that Plaintiff was not disabled
within the meaning of the Act from December 15, 2015 through the date of the decision (Ir.
at 279-80), and, on November 9, 2019, the Appeals Council denied Plaintiff's request for
review of the decision, thereby making the ALJ’s conclusion the Commissioner’s final decision
for putposes of judicial review (Ir. at 3-9).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Batnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to tty the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they ate supported by substantial evidence and were teached through application of the
correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 2 of 10
“In reviewing for substantial evidence, the coutt should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its yadgment for that of the

[ALJ].” Mastto, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where

 

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).?

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the

Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period

 

2 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDD, established by Title II of the Act as amended, 42 U.S.C. § 401 ef seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 ef seg., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Sectetary for
determining disability, see 20 C.F.R. pt. 404 (SSDD; 20 C.F.R. pt. 416 (SSD), governing these two programs ate,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

3

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 3 of 10
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
tequitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Mastto, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC?).” Id. at 179.3 Step four then requires the ALJ to assess whether, based on
that RFC, the claimant can “perform past televant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior

work, the analysis proceeds to the fifth step, which “requires the [Government] to ptove that

 

3 “REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, ot skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢.g, pain).”
Hines, 453 F.3d at 562-63.

 

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 4 of 10
a significant number of jobs exist which the claimant could perform, despite the clatmant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work expetience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION
In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since her alleged onset date. The AL] therefore concluded that Plaintiff met her
burden at step one of the sequential evaluation process. (Tr. at 271.) At step two, the ALJ
further determined that Plaintiff suffered from the following severe impaitments:
[o]besity, cervical degenerative disc disease with radiculopathy, left shoulder
adhesive capsulitis, major depressive disorder, anxiety disorder, obsessive
compulsive disorder, petsonality disorder and migraine headaches[.]
(Tr. at 271.) The ALJ found at step three that none of these impairments, individually ot in
combination, met or equaled a disability listing. (I'r. at 271-74.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that she could perform light work with the following, further
limitations:
she can frequently handle, finger and feel, push and pull with the left upper
extremity and occasionally reach overhead with the left upper extremity.
[Plaintiff] can frequently push and pull or operate foot controls with both lower
extremities. [She] can frequently kneel, crouch, stoop, and crawl, can frequently
climb stairs and ramps, can occasionally climb ladders, ropes and scaffolds, and
can occasionally be exposed to vibrations, unprotected heights and moving

machinery parts. She tequites a moderate noise work environment, as defined
in the DOT and SCO. [Plaintiff] is able to understand and remember simple

5

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 5 of 10
instructions, make simple work related decision, catry-out simple instructions,

can occasionally deal with changes in a routine work setting, and can

occasionally deal with coworkers and the public.
(Tt. at 274-75.) Based on this determination, the ALJ found at step four of the analysis that
Plaintiff could not perform her past relevant work as a hair stylist. (Tt. at 278.) However, the
AL] concluded at step five that, given Plaintiffs age, education, work experience, and RFC,
along with the testimony of the vocational expert regarding those factors, Plaintiff could
perform other jobs available in the national economy and therefore was not disabled. (Tt. at
278-79.)

Plaintiff now contends that the ALJ erred in two respects. First, she argues that the
ALJ’s RFC assessment failed to properly account for Plaintiffs moderate limitation in
concentration, persistence, ot pace, as tequited by Mascio v. Colvin, 780 F.3d 632, 638 (th
Cir. 2015). Second, Plaintiff challenges the AL)’s finding at step five. In particular, Plaintiff
contends that the vocational expert’s testimony identifying three representative occupations
as being within Plaintiffs RFC conflicts with the job requirements set out in the Dictionary of
Occupational Titles (“CDOT”) in violation of the Fourth Circuit’s holding in Pearson v. Colvin,
810 F.3d 204, 210 (4th Cir. 2015). For the reasons set out below, the Court concludes that
remand is required with regatd to Plaintiffs second contention, and the Court therefore need
not teach the additional issue raised by Plaintiff.

The Fourth Circuit Court of Appeals has recognized that an ALJ has an affirmative

“duty to make an independent identification of apparent conflicts” between vocational expert

(“VE”) testimony and the provisions of the DOT, tegardless of whether a conflict is identified

 

by the VE. Pearson, 810 F.3d at 208-09, 210. In Pearson, a VE testified that a claimant was

 

Case 1:19-cv-01253-TDS-JEP Document18 Filed 02/17/21 Page 6 of 10
capable of performing three occupations. Id. at 210. For each of the three occupations, the
DOT listed frequent reaching as a requirement. Id. However, both the claimant’s RFC and
the hypothetical question based upon it specified that the claimant’s non-dominant arm could
only occasionally reach upward. Id. Based on the DOT’s broad definition of teaching (.e.,
“le|xtending hand(s) and arm(s) in any direction”) the Fourth Circuit held that the occupations
identified by the expert may require frequent bilateral overhead reaching. Id. at 210-211
(internal quotation omitted). Because of the apparent conflict between the VE’s testimony
and the DOT, the ALJ was required to elicit a reasonable “explanation from the expert as to
whether these occupations do, in fact, require frequent bilateral overhead teaching,” before
relying on the expert’s testimony. Id. at 211. The Fourth Circuit also clarified that, if an
expert’s testimony apparently conflicts with the DOT, the expert’s testimony can only provide
substantial evidence to support the ALJ’s decision if the AL] received an explanation from the
expert explaining the conflict and determined both (1) that the explanation was reasonable
and (2) that it provided a basis for relying on the expert’s testimony rather than the DOT. Id.
at 209-11; see also Rholetter v. Colvin, 639 F. App’x 935, 938 (4th Cir. 2016).

Here, the VE identified the jobs of office helper (DOT 239.567-010, 1991 WL 672232),
housekeeper (DOT 323.687-014, 1991 WL 672783), and mail sorter (DOT 209.687-026, 1991
WL 671813) as jobs a hypothetical claimant with the same RFC as Plaintiff could perform.
(Tr. at 279, 549.) Plaintiff correctly points out that all three jobs identified by the VE and
relied upon by the ALJ require frequent reaching according to the DOT. However, as in
Pearson, Plaintiffs RFC limited her to no more than occasional overhead reaching with her

left arm. (Tr. at 274.)

7

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 7 of 10

 
Also, as in Pearson, the ALJ failed to identify the apparent conflict between Plaintiffs
teaching limitations and the VE’s testimony. After identifying the three jobs set out above,
the VE explained that the ability of the hypothetical claimant to interact with the public,
coworkers, and supetvisors was outside the scope of the DOT), and that he based his testimony
as to these job tequitements on his “over 20 years of experience.” (Tr. at 548-49.) When the
ALJ asked whether his “testimony [was] otherwise consistent with the DOT’” the expert
responded, “Yes, judge.” (Tr. at 549.) However, “an ALJ has not fulfilled his affirmative
duty metely because the [VE] responds ‘yes’ when asked if her testimony is consistent with
the [DOT].” Pearson, 810 F.3d at 208 (internal quotation marks omitted). Instead, “[t]he
AL] independently must identify . . . . where the [VE’s] testimony seems to, but does not
necessarily, conflict with the [DOT].” Id. at 209. Here, there is no evidence that the ALJ ever
made such an identification.

Later in the hearing, the VE was cross-examined by PlaintifPs counsel, who asked the
following:

Q: If the hypothetical individual was further limited in reaching to occasional

reaching [in] all other direction|[s] with the left upper extremity in addition
to overhead, what effect, if any, would that have on the representative work
you identified?

A: Is this hypothetical person, counselor, right or left-hand dominant?

Q: They are right-hand dominant.

A: Based on my experience it would not have any.

(Ir. at 551-52.) Defendant, relying on this exchange, now contends that the record

demonsttated a basis for relying on the VE’s testimony rather than the DOT.

8

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 8 of 10
However, the Middle District recently considered a nearly identical argument in
Fogleman v. Saul, No. 1:19CV78, 2020 WL 1929072, at *10 (M.D.N.C. Apt. 21, 2020) (Auld,
J.), and concluded that the ALJ “neither sufficiently identified nor resolved the apparent
conflict at issue.” In Fogleman, as here, the Court noted that “[t]he VE’s testimony, pieced
together from direct and cross-examination, reflects that she believed that none of the three
jobs she cited requited mote than occasional overhead reaching with the non-dominant atm.”
Id. Critically, “[hlowever, ... the VE never specifically acknowledged the apparent conflict
between the DOT’s descriptions for those jobs as involving frequent or constant reaching in
any direction and the hypothetical’s restriction to occasional overhead reaching, stating only,
genetically, that ‘[a]ny factor which is simply not addressed by the DOT are [sic] based on my
training and experience.” Id. (internal citation omitted). The Court therefore held that the
AL] “teversibly erred by failing to identify and resolve the apparent conflict between the VE
and the DOT regarding the reaching requirements of the jobs in question.” Id.

Similarly, in the case at hand, neither the VE nor the AL] acknowledged any
discrepancy between the VE’s testimony and the DOT, let alone provided an explanation,
generic ot otherwise, reconciling this conflict. (Tr. at 279, 549, 551.) Thus, the VE’s testimony
was insufficient to (1) identify and (2) resolve the apparent conflict regarding the reaching
requirements of the jobs in question, and critically, the AL] failed to identify or resolve the
appatent conflict.

As a tesult, the undersigned recommends that this case be remanded to the

Commissioner for a reheating pursuant to sentence four of 42 U.S.C. § 405(g). Because the

9

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 9 of 10
ptior determination will be vacated, the AL] on reheating can consider any of the additional
matters taised by Plaintiff, and the Court need not reach those issues at this time.

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(¢). The Commissioner should be directed to remand
the matter to the ALJ for proceedings consistent with this Recommendation. To this extent,
Defendant’s Motion for Judgment on the Pleadings [Doc. # 15] should be DENIED, and
Plaintiffs Motion for Summary Judgment [Doc. # 12] should be GRANTED. However, to
the extent that Plaintiffs motion seeks an immediate award of benefits, it should be DENIED.

This, the 17% day of February, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

10

Case 1:19-cv-01253-TDS-JEP Document 18 Filed 02/17/21 Page 10 of 10

 
